Exhibit 99.1 UROPLASTY REPORTS THIRD QUARTER OF FISCAL 2 ~Net sales increased 53% from the prior year to $5.3 million~ ~Sales to U.S. customers grew 78% driven by an 89% increase in Urgent® PC~ ~U.S. sales of Macroplastique® up 71%~ ~Conference call today at 4:30 p.m. ET~ MINNEAPOLIS, MN, January 26, 2012 – Uroplasty, Inc. (NASDAQ: UPI), a medical device company that develops, manufactures and markets innovative proprietary products to treat voiding dysfunctions, today reported financial results for the third quarter of fiscal 2012 ended December 31, 2011. Global sales increased 53% to $5.3 million in the third quarter of fiscal 2012, compared with $3.5 million in the fiscal third quarter a year ago.Sales in the U.S. grew 78%, with an 89% increase in sales of the Urgent PC Neuromodulation System and a 71% increase in sales of Macroplastique.Outside the U.S., sales rose by 19%. “Year over year sales growth for both Urgent PC and Macroplastique remained strong inside and outside the U.S.Macroplastique continued to gain market acceptance in the U.S.Although we were not pleased that our sequential quarterly sales in the U.S. of Urgent PC were relatively flat, we are confident that by implementing key new initiatives, we will continue to realize growth in the upcoming quarters,” said David Kaysen, President and CEO of Uroplasty, Inc. On a sequential basis, U.S. sales of Urgent PC in the third quarter of fiscal 2012 were essentially unchanged from the second quarter of fiscal 2012.There were 500 active U.S. Urgent PC customers during the fiscal third quarter compared with 509 in the second quarter.The Company sold 2,531 lead set boxes during the third quarter compared with 2,579 in the prior quarter. “To accelerate Urgent PC sequential growth in the U.S., we intend to help our new customers ramp up and more quickly incorporate the therapy into their practices,” Mr. Kaysen continued.“To accomplish this, we have aligned our sales initiatives and incentives, which we believe will shorten the period between the initial purchase and the scheduling of patients for treatment.Second, to increase our penetration within our physician accounts, we are providing physicians with tools focused on helping them build their Urgent PC practices.We also continue to focus on adding new customers. “In addition, the Medicare carrier for Florida has released a formal, specific reimbursement policy for posterior tibial nerve stimulation (PTNS) that becomes effective February 1, a step that we have encouraged and that we believe will now streamline the processing of insurance claims submitted by our customers.With this update in the reimbursement policy and through execution of our initiatives to increase penetration of our existing accounts, we expect U.S. sales of Urgent PC to improve.” Urgent PC sales in the U.S. were $2.0 million in the quarter ended December 31, 2011, compared with $1.0 million in the same quarter last year.The growth in Urgent PC sales is the result of the expanded sales and marketing efforts the Company made subsequent to obtaining the new Category I CPT® code for PTNS that became effective in January 2011, the expansion of the field sales organization and the increased reimbursement coverage by insurance carriers. Macroplastique sales in the U.S. totaled $1.6 million in the recent third quarter compared to $925,000 during the same quarter last year.Growth of Macroplastique sales was due to continued demand from customers of a competitor who has exited the bulking market. Net sales to customers outside of the U.S. for the fiscal third quarter were $1.8 million, a 19% increase from $1.5 million in the same quarter last year.Excluding the impact of foreign exchange translation, sales outside the U.S. increased by approximately 20%. The Company reported an operating loss of $1.1 million in the fiscal third quarter, compared with $1.5 million in the same quarter last year.Excluding non-cash charges for share-based compensation, and depreciation and amortization expense, the non-GAAP operating loss was $570,000 in the fiscal third quarter, compared with $1.1 million in the year-ago quarter.The decrease in non-GAAP operating loss is attributed to the increase in sales and gross profit percent, which more than offset the increase in spending, primarily in selling and marketing. For the nine-month period ended December 31, 2011, sales grew 53% to $15.0 million, reflecting an 81% increase in U.S. sales and an 18% increase in sales outside the U.S.In the U.S., Urgent PC sales grew 86% and Macroplastique sales increased 75%. The Company ended the quarter with cash, cash equivalents and cash investments of $16.7 million. “We remain confident about the outlook for Urgent PC.Doctors continue to report excellent results for their patients suffering from overactive bladder syndrome, and reimbursement at this stage of the product launch is working well.To date, ten regional Medicare carriers representing 35 states, with approximately 31 million covered lives, have indicated they will provide coverage for PTNS treatments.In addition, we estimate that private payers providing insurance to approximately 84 million lives have elected to provide coverage for PTNS treatments.We believe that Urgent PC is one the most effective and safe solutions for the treatment of symptoms of overactive bladder, and we expect to return to sequential quarterly growth in Urgent PC sales,” Mr. Kaysen concluded. Conference Call Uroplasty will host an audio conference call today at 3:30 pm Central, 4:30 pm Eastern, to review the financial results for the fiscal third quarter ended December 31, 2011. David Kaysen, President and Chief Executive Officer, and Medi Jiwani, Vice President, Chief Financial Officer and Treasurer, will host the call. Individuals wishing to participate in the conference call should dial 877-941-9205. An audio replay will be available for 30 days following the call at 800-406-7325 (domestic) or 303-590-3030 (international), with the passcode 4502445#. About Uroplasty, Inc. Uroplasty, Inc., headquartered in Minnetonka, Minnesota, with wholly-owned subsidiaries in The Netherlands and the United Kingdom, is a medical device company that develops, manufactures and markets innovative proprietary products for the treatment of voiding dysfunctions.Our focus is the continued commercialization of our Urgent PC Neuromodulation System, the only FDA-cleared system that delivers posterior tibial nerve stimulation for the office-based treatment of overactive bladder and the associated symptoms of urgency, frequency and urge incontinence. We also offer Macroplastique Implants, an injectable urethral bulking agent for the treatment of adult female stress urinary incontinence primarily due to intrinsic sphincter deficiency. For more information on the company and its products, please visit Uroplasty, Inc. at www.uroplasty.com. Forward-Looking Information This press release contains forward-looking statements that reflect our best estimates regarding future events and financial performance. These forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially from our anticipated results. We discuss in detail the factors that may affect the achievement of our forward-looking statements in our Annual Report on Form 10-K filed with the SEC.In particular, we cannot be certain that we will ever achieve sustained profitability, that the rate of reimbursement for PTNS treatments will be adequate to justify the cost of our product, that other Medicare carriers or private payers will provide coverage for this treatment or that existing carriers and payers will not change their coverage decisions, that the rate of adoption of our productions by new customers will continue, or that any of the other risks identified in our 10-K will not adversely affect our expectations as described in these forward-looking statements. CPT is a registered trademark of the American Medical Association. For Further Information: Uroplasty, Inc. David Kaysen, President and CEO, or Medi Jiwani, Vice President, CFO, and Treasurer EVC Group Doug Sherk/Jenifer Kirtland (Investors) Chris Gale (Media) UROPLASTY, INC. AND SUBSIDIARIES CONDENSED Consolidated Statements of Operations (Unaudited) Three Months Ended December 31, Nine Months Ended December 31, Net sales $ Cost of goods sold Gross profit Operating expenses General and administrative Research and development Selling and marketing Amortization Operating loss ) Other income (expense) Interest income Interest expense - ) ) ) Foreign currency exchange gain (loss) ) ) Loss before income taxes ) Income tax expense Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic and diluted UROPLASTY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) December 31, 2011 March 31, 2011 Assets Current assets: Cash and cash equivalents & short-term investments $ $ Accounts receivable, net Inventories Other Total current assets Property, plant, and equipment, net Intangible assets, net Long-term investments Deferred tax assets Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ $ Current portion – deferred rent Income tax payable Accrued liabilities: Compensation Other Total current liabilities Deferred rent – less current portion Accrued pension liability Total liabilities Total shareholders’ equity Total liabilities and shareholders’ equity $ $ UROPLASTY, INC. AND SUBSIDIARIES CONDENSED Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Loss on disposal ofequipment Amortization of premium on marketable securities Share-based consulting expense Share-based compensation expense Deferred income taxes ) ) Deferred rent ) ) Changes in operating assets and liabilities: Accounts receivable, net ) ) Inventories ) ) Other current assets ) ) Accounts payable ) Accrued liabilities Accrued pension liability, net ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from maturity of marketable securities Purchases of marketable securities ) ) Purchases of property, plant and equipment ) ) Purchase of intangible assets ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Net proceeds from public offering of common stock - Net proceeds from exercise of warrants and options Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) ) Net increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for interest $
